*650OPINION.
Muedock:
The evidence indicates that on September 1, 1919, the A. B. Canter Co. began operations with the assets received from the petitioner, as sole consideration for which it had issued to the petitioner capital stock of the par value of $23,500. It did not receive any other assets and it did not issue any other stock until some time thereafter. The fair market value of the assets transferred did not exceed their cost less depreciation to the time of transfer. Under such circumstances, no gain or loss to the petitioner resulted from this transaction.
The Commissioner correctly determined that the petitioner made a profit from the sale of its stables, horses and wagons, although he was in error as to the amount of this profit and as to the identity of the person who purchased the assets. We have found as a fact the taxable profit realized by the petitioner from the sale of the stables, horses and wagons.
Judgment mil he entered in accordance with the foregoing opinion on notice of 15 days, under Bule 50.